Exhibit 99.1 For Immediate Release: Bank of Commerce Holdings Announce s Results for the Third Quarter of 2016 REDDING, Califo rnia, October 21, 2016 / GLOBE NEWSWIRE— Randall S. Eslick, President and Chief Executive Officer of Bank of Commerce Holdings (NASDAQ: BOCH) (the “Company”), a $1.1 billion asset bank holding company and parent company of Redding Bank of Commerce (the “Bank”), today announced financial results for the quarter and the nine months ended September 30, 2016. Net income available to common shareholders for the quarter ended September 30, 2016 was $2.4 million or $0.18 per share – diluted, compared with $2.5 million or $0.18 per share – diluted for the same period of 2015. Net income available to common shareholders for the nine months ended September 30, 2016 was $3.0 million or $0.22 per share –diluted compared with $6.6 million or $0.49 per share – diluted for the same period of 2015 . Financial highlights for the third quarter of : ● Net income available to common shareholders of $2.4 million for the three months ended September 30, 2016 was a decrease of $109 thousand (4%) from $2.5 million available to common shareholders earned during the same period in the prior year ● Return on average assets declined to 0.86% for the third quarter of 2016 compared to 0.99% for the same period in the prior year ● Return on average equity improved to 10.10% for the third quarter of 2016 compared to 9.12% for the same period in the prior year ● Deposits at September 30, 2016 totaled $975.5 million, an increase of $38.0 million (16% annualized) since June 30, 2016. This growth which occurred in both our Sacramento and Redding marketplaces was centered entirely in core deposits ● Gross loans at September 30, 2016 totaled $779.0 million, an increase of $24.9 million (13% annualized) since June 30, 2016. All of this growth occurred in the our Sacramento marketplace and is the result of investments in our SBA division and in our expanded Sacramento commercial banking group ● Nonperforming assets at September 30, 2016 totaled $10.9 million or 0.98% of total assets, a decrease of $803 thousand (27% annualized) since June 30, 2016 ● Tangible book value per common share was $6.84 at September 30, 2016 compared to $6.71 at June 30, 2016 Financial highlights for the nine months ended September 30, 2016: ● Net income available to common shareholders of $3.0 million for the nine months ended September 30, 2016 was a decrease of $3.6 million (55%) from $6.6 million available to common shareholders earned during the same period in the prior year. Net income for 2016 is negatively impacted by $3.0 million of branch acquisition and balance sheet restructuring costs, a $546 thousand impairment of an investment security and the write-off of a $363 thousand deferred tax asset during prior quarters ● Return on average assets declined to 0.37% for the nine months ended September 30, 2016 compared to 0.89% for the same period in the prior year ● Return on average equity declined to 4.30% for the nine months ended September 30, 2016 compared to 8.27% for the same period in the prior year ● Deposits at September 30, 2016 totaled $975.5 million, an increase of $171.8 million (29% annualized) since December 31, 2015 ● Gross loans at September 30, 2016 totaled $779.0 million, an increase of $62.3 million (12% annualized) since December 31, 2015 ● Nonperforming assets at September 30, 2016 totaled $10.9 million or 0.98% of total assets, a decrease of $4.6 million (40% annualized) compared to December 31, 2015 ● Net loan loss recoveries of $669 thousand combined with continuing improved asset quality resulted in no provision for loan and lease losses Randall S. Eslick, President and CEO commented: “We are pleased with our strong organic growth in both loans and deposits during the third quarter. This growth, and our improved asset quality were possible only because of the hard work of our dedicated employees and the loyalty of our customers. We thank them and will continue to rely on them in the future to help us achieve our growth and earnings goals.” 1 Forward-Looking Statements This quarterly press release includes forward-looking information, which is subject to the “safe harbor” created by the Securities Act of 1933, and Securities Act of 1934. These forward-looking statements (which involve our plans, beliefs and goals, refer to estimates or use similar terms) involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, but are not limited to, the following factors: ● Competitive pressure in the banking industry and changes in the regulatory environment ● Changes in the interest rate environment and volatility of rate sensitive assets and liabilities ● A decline in the health of the economy nationally or regionally which could reduce the demand for loans or reduce the value of real estate collateral securing most of our loans ● Credit quality deterioration which could cause an increase in the provision for loan and lease losses ● Asset/Liability matching risks and liquidity risks ● Changes in the securities markets For additional information concerning risks and uncertainties related to the Company and its operations please refer to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 and under the heading: “Risk Factors” and subsequent reports on Form 10-Q and current reports on Form 8-K. Readers are cautioned not to place undue reliance on these forward-looking statements. The Company undertakes no obligation and specifically disclaims any obligation, to revise or publicly release the results of any revision or update to these forward-looking statements to reflect events or circumstances that occur after the date the statements were made. 2 TABLE 1 SELECTED FINANCIAL INFORMATION - UNAUDITED (amounts in thousands except per share data) For The Three Months Ended For The Nine Months Ended Net income, average assets and September 30, June 30, September 30, average shareholders' equity Income available to common shareholders $ Average total assets $ Average shareholders' equity $ Selected performance ratios Return on average assets % Return on average equity % Efficiency ratio % Share and per share amounts Weighted average shares - basic Weighted average shares - diluted Earnings per share - basic $ Earnings per share - diluted $ At September 30, At June 30, Share and per share amounts Common shares outstanding (1) Tangible book value per common share $ $ $ Capital ratios Bank of Commerce Holdings Common equity tier 1 capital ratio % % % Tier 1 capital ratio (2) % % % Total capital ratio (2) % % % Tier 1 leverage ratio (2) % % % Tangible common equity ratio % % % Redding Bank of Commerce Common equity tier 1 capital ratio % % % Tier 1 capital ratio % % % Total capital ratio % % % Tier 1 leverage ratio % % % Includes unvested restricted shares issued in accordance with the Bank's equity incentive plan. The Company and the Bank continue to meet all capital adequacy requirements to which they are subject. The decline in the capital ratios of Bank of Commerce Holdings as of September 30, 2016 compared to September 30, 2015 is primarily due to the redemption of $20.0 million of preferred stock (Tier 1 capital) during the fourth quarter of 2015. The $10.0 million of subordinated debt issued during the fourth quarter of 2015 qualifies as Tier 2 capital under applicable capital adequacy rules and regulations promulgated by the Federal Reserve. The capital ratios for 2016 were also impacted by the addition of $1.8 million of core deposit intangibles and $665 thousand of goodwill recorded in conjunction with the acquisition of five branches in March of 2016. 3 BALANCE SHEET OVERVIEW As of September 30, 2016, the Company had total consolidated assets of $1.1 billion, gross loans of $779.0 million, allowance for loan and lease losses (“ALLL”) of $11.9 million, total deposits of $975.5 million, and shareholders’ equity of $94.3 million. TABLE 2 LOAN BALANCES BY TYPE - UNAUDITED (amounts in thousands) At September 30, At June 30, % of % of Change % of Total Total Amount % Total Commercial $ 17 % $ 20 % $ ) (6 )% $ 20 % Real estate - construction and land development 6 4 63 % 5 Real estate - commercial non-owner occupied 37 34 19 % 35 Real estate - commercial owner occupied 21 21 6 % 20 Real estate - residential - ITIN 6 7 ) (7 )% 6 Real estate - residential - 1-4 family mortgage 1 2 ) )% 1 Real estate - residential - equity lines 5 6 ) (7 )% 6 Consumer and other 7 6 12 % 7 Gross loans % % 8 % % Deferred fees and costs Loans, net of deferred fees and costs Allowance for loan and lease losses ) Net loans $ Average yield on loans during the quarter % % ) % The Company recorded gross loan balances of $779.0 million at September 30, 2016, compared with $718.5 million and $754.1 million at September 30, 2015 and June 30, 2016, respectively, an increase of $60.5 million and $24.9 million, respectively. The increase in gross loans compared to the same period a year ago and the prior period was driven by organic loan originations in our Sacramento marketplace and is the result of investments in our SBA division and in our expanded Sacramento commercial banking group. The increase in the ALLL at September 30, 2016 compared to the same date a year ago resulted from net loan loss recoveries. As a result of these net recoveries and continued improved asset quality, no provision for loan and lease losses was deemed necessary during the current quarter or during the prior six consecutive quarters. See table 8 for additional details of the ALLL. 4 TABLE 3 CASH, CASH EQUIVALENTS, AND INVESTMENT SECURITIES - UNAUDITED (amounts in thousands) At September 30, At June 30, % of % of Change % of Total Total Amount % Total Cash and due from banks $ 7 % $ 4 % $ % $ 6 % Interest-bearing deposits in other banks 24 8 % 20 Total cash and cash equivalents 31 12 % 25 Investment securities: U.S. government and agencies — 0 2 ) )% 1 Obligations of state and political subdivisions 22 26 4 % 23 Residential mortgage backed securities and collateralized mortgage obligations 20 16 59 % 17 Corporate securities 6 17 ) )% 9 Commercial mortgage backed securities 6 4 75 % 6 Other asset backed securities 4 7 ) )% 5 Total investment securities - AFS 58 72 ) (1 )% 61 Obligations of state and political subdivisions - HTM 11 16 ) )% 14 Total investment securities - AFS and HTM 69 88 ) (3 )% 75 Total cash, cash equivalents and investment securities $ % $ % $ 25 % $ % Average yield on interest bearing due from banks and investment securities during the quarter % % ) % As of September 30, 2016, we maintained noninterest-bearing cash positions at the Federal Reserve Bank and correspondent banks in the amount of $19.7 million. We also held interest-bearing deposits in the amount of $65.4 million. The sizeable increase in cash and cash equivalents compared to the same period a year ago derives from liquidity provided by the recent branch acquisition and strong organic deposit growth. It is anticipated that much of this liquidity will be deployed into new loans over the remainder of the year. Available-for-sale investment securities totaled $156.4 million at September 30, 2016, compared with $157.3 million and $157.9 million at September 30, 2015 and June 30, 2016, respectively. Our available-for-sale investment portfolio provides us with a secondary source of liquidity to fund other higher yielding asset opportunities, such as loan originations and wholesale loan purchases. During the third quarter of 2016 we purchased 16 securities with a par value of $24.5 million and weighted average yield of 1.90% and sold nine securities with a par value of $12.0 million and weighted average yield of 2.09%. The sales activity on available for sale securities and calls on two held-to-maturity securities resulted in $70 thousand in net realized gains. During the same period, we received $14.2 million in proceeds from principal payments, calls and maturities within the available-for-sale investment securities portfolio. Average securities balances and weighted average tax equivalent yields for the quarters ended September 30, 2016 and 2015 were $188.5 million and 3.22% compared to $191.4 million and 3.40%, respectively. During the second quarter of 2016, we recorded an other-than-temporary impairment of $546 thousand on an investment security. We did not recognize any additional other-than-temporary impairment losses for the nine months ended September 30, 2016, or during the year ended December 31, 2015. 5 At September 30, 2016, our net unrealized gains on available-for-sale investment securities were $2.3 million compared with $1.6 million and $2.6 million at September 30, 2015 and June 30, 2016, respectively. The decrease in net unrealized gains between June 30, 2016 and September 30, 2016 is primarily due to interest rate changes over the past three months. TABLE 4 DEPOSITS BY TYPE - UNAUDITED (amounts in thousands) At September 30, At June 30, % of % of Change % of Total Total Amount % Total Demand - noninterest bearing $ 26 % $ 21 % $ 57 % $ 24 % Demand - interest bearing 40 38 34 % 41 Total demand 66 59 42 % 65 Savings 11 12 18 % 11 Total non-maturing deposits 77 71 38 % 76 Certificates of deposit 23 29 ) (5 )% 24 Total deposits $ % $ % $ 25 % $ % Average rate on interest bearing deposits during the quarter % % ) % Average rate on all deposits during the quarter % % ) % Total deposits at September 30, 2016, increased $196.0 million or 25% to $975.5 million compared to September 30, 2015, and increased $37.9 thousand or 4% compared to June 30, 2016. Total non-maturing deposits increased $208.1 million or 38% compared to the same date a year ago and increased $44.2 million or 6% compared to June 30, 2016. Certificates of deposit decreased $12.2 million or 5% compared to the same date a year ago and decreased $5.9 million or 3% compared to June 30, 2016. During the first quarter of 2016 the branch acquisition provided an additional $149.0 million of deposits and we called and redeemed $17.5 million of brokered certificates of deposit . At September 30, 2016, the deposits in the acquired branches totaled $140.3 million. TABLE 5 WHOLESALE AND BROKERED DEPOSITS - UNAUDITED (amounts in thousands) At September 30, At June 30, CDARS / ICS reciprocal deposits $ $ $ Third party brokered time deposits — — Brokered deposits per Call Report Online listing service time deposits Total wholesale and brokered deposits $ $ $ In accordance with regulatory Call Report instructions, the Bank will file (or has filed) quarterly Call Reports which list brokered deposits of $59.5 million, $85.3 million and $54.8 million at September 30, 2016, September 30, 2015 and June 30, 2016, respectively. 6 INCOME STATEMENT OVERVIEW TABLE 6 SUMMARY INCOME STATEMENT - UNAUDITED (amounts in thousands, except per share data) For The Three Months Ended September 30, Change June 30, Change Amount % Amount % Interest income $ $ $ 6 % $ $ 73 1 % Interest expense ) )% 14 1 % Net interest income 10 % 59 1 % Provision for loan and lease losses — % — — — % Noninterest income 19 % % Noninterest expense: Branch acquisition and balance sheet reconfiguration costs — % ) )% Other noninterest expense 28 % ) (5 )% Income before provision for income taxes ) )% 57 % Provision for income taxes ) )% 73 % Net income $ $ $ ) (6 )% $ 52 % Less: Preferred dividends — 50 ) )% — — — % Income available to common shareholders $ $ $ ) (4 )% $ $ 52 % Basic earnings per share $ $ $ — — % $ $ 64 % Average basic shares 29 — % 2 — % Diluted earnings per share $ $ $ — — % $ $ 64 % Average diluted shares 62 — % 14 — % Dividends declared per common share $ $ $ — — % $ $ — — % Third Quarter of 2016 Compared With Third Quarter of 2015 Net income available to common shareholders for the third quarter of 2016 decreased $109 thousand compared to the third quarter of 2015. In the current quarter, net interest income was $821 thousand higher, noninterest income was $151 thousand higher and the provision for income tax was $420 thousand lower. These positive changes were offset by an increase in noninterest expense of $1.6 million. Net Interest Income Net interest income increased $821 thousand over a year previous. Interest income for the three months ended September 30, 2016 increased $598 thousand or 6% to $10.3 million. Interest and fees on loans increased $650 thousand primarily due to increased average loan balances. Interest on interest bearing deposits due from banks increased $42 thousand while interest on securities decreased $94 thousand. Interest expense for the third quarter of 2016 decreased $223 thousand or 17% to $1.1 million. The net decrease was caused by the following. ● Interest on FHLB term debt decreased $474 thousand. During the first quarter of 2016 all FHLB term debt was repaid and an interest rate hedge associated with $75.0 million of that debt was terminated ● Interest on $20.0 million of senior and subordinated term debt increased $289 thousand. The senior and subordinated term debt was issued during the fourth quarter of 2015 to redeem $20.0 million of preferred stock ● Interest on interest bearing deposits decreased $52 thousand. Interest bearing deposits increased $104.0 million compared to the prior year, but the rate paid on all interest bearing deposits decreased by 10 basis points ● Interest on junior subordinated debentures and other borrowings increased $14 thousand 7 Noninterest Income Noninterest income for the three months ended September 30, 2016 increased $151 thousand compared to the same period a year ago. Our branch and offsite ATM acquisition completed in the first quarter, enhanced point of sale and ATM fees by $191 thousand and service charges on deposit accounts by $81 thousand for the quarter ended September 30, 2016 compared to the same period a year ago. These positive changes were partially offset by a decrease in the gain on sale investment securities of $67 thousand compared to same period a year ago. Noninterest Expense Noninterest expense for the three months ended September 30, 2016 increased $1.6 million compared to the same period a year ago. The increase was primarily driven by increased costs to operate the five newly acquired branches and three offsite ATM locations. Noninterest expenses that increased during the current quarter compared to the same period a year ago included the following: ● Salaries and occupancy costs directly related to the newly acquired branch and offsite ATM locations of $617 thousand ● Salaries and occupancy costs for all other locations increased $403 thousand primarily as a result of investment in our Sacramento marketplace commercial banking group ● Data processing fees increased $221 thousand ● ATM processing fees increased $57 thousand as a result of the additional activity at the recently acquired branch and offsite ATM locations ● Telecommunications expense increased $83 thousand Income Tax Provision During the three months ended September 30, 2016, the Company recorded a provision for income taxes of $744 thousand (23.92% of pretax income) compared with a provision for income taxes of $1.2 million (31.55% of pretax income) for the same period a year ago. The Company’s 2016 effective tax rate has declined as a result of increased permanent deductions arising from investments in low income housing partnerships. Tax credits are essentially unchanged between the two quarters. Third Quarter of 2016 Compared With Second Quarter of 2016 Net income available to common shareholders for the third quarter of 2016 increased $810 thousand over the second quarter of 2016. In the current quarter, net interest income was $59 thousand higher, noninterest income was $522 thousand higher and noninterest expenses were $543 thousand lower. These positive changes were offset by a an increase in the provision for income taxes of $314 thousand. Net Interest Income Net interest income increased $59 thousand over the prior quarter. Interest income for the three months ended September 30, 2016 increased $73 thousand or 1% to $10.3 million compared to the prior quarter. Interest and fees on loans increased $211 thousand due to increased average balances. Interest on interest bearing deposits due from banks increased $17 thousand due to increased average balances. These positive changes were partially offset by decreased interest on securities of $155 thousand due to decreased yields and decreased average balances. Interest expense for the three months September 30, 2016 increased $14 thousand or 1% to $1.1 million compared to the prior quarter. Average total deposits for the third quarter of 2016 increased $28.5 million from the second quarter of 2016. The growth was in low cost core deposits with a resulting one basis point decline in the cost of total deposits. 8 Noninterest Income Noninterest income for the three months ended September 30, 2016 increased $522 thousand compared to the prior quarter. During the prior quarter we recorded a $546 thousand other-than-temporary impairment on an investment security as described in Note 4 to our June 30, 2016 Form 10-Q. Net gains recognized on the sales and calls of investment securities during the current quarter increased by $42 thousand to $70 thousand compared to a $28 thousand net gain in the prior quarter. Noninterest Expense Noninterest expense for the three months ended September 30, 2016 decreased $543 thousand compared to the prior quarter. The decrease in noninterest expense was primarily driven by following positive items: ● Branch acquisition and balance sheet reconfiguration costs decreased $168 thousand ● Professional service fees decreased $167 thousand ● Salaries and related benefits costs decreased $118 thousand ● Deferred loan origination costs increased $95 thousand ● Other real estate owned holding costs decreased $56 thousand These positive items were partially offset by increased data processing fees of $90 thousand and increased premise and equipment costs of $84 thousand. Income Tax Provision During the three months ended September 30, 2016, we recorded a provision for income taxes of $744 thousand (23.92% of pretax income) compared with a provision for income taxes of $430 thousand (21.65% of pretax income) for the prior quarter. Earnings Per Share Diluted earnings per share available to common shareholders were $0.18 for the three months ended September 30, 2016 compared with diluted earnings per share available to common shareholders of $0.18 for the same period a year ago, and $0.11 for the prior period. The number of shares outstanding during these periods has not changed significantly. Changes in earnings per share are the result of changes in net income. 9 TABLE 7 NET INTEREST MARGIN - UNAUDITED (amounts in thousands) For The Three Months Ended September 30, Change June 30, Change Amount Amount Yield on average interest earning assets % % ) % ) Interest expense to fund average earning assets % % ) % ) Net interest margin - nominal % % % ) Yield on average interest earning assets - tax equivalent basis % % ) % ) Interest expense to fund average earning assets % % ) % ) Net interest margin - tax equivalent basis % % ) % ) Average earning assets $ Average interest bearing liabilities $ The current quarter net interest margin decreased 12 basis points to 3.62% as compared to the prior quarter due to decreased yields in both the loan and investment portfolios. In the current interest rate environment, cash flows from maturities and repayments are being reinvested at interest rates lower than the maturing instruments. The net interest margin was 3.62% for the current quarter and the same period a year ago. The 14 basis point decrease in yield on average earning assets has been offset by a 14 basis point decrease in interest expense to fund average earning assets. The decrease in interest expense resulted from our acquisition of low cost core deposits and our ability to restructure our balance sheet. Deposit balances increased $37.9 million and $196.0 million compared to the prior quarter and the same period a year ago respectively. The increase in deposit balances compared to the prior quarter was centered entirely in core deposits. The increase in deposit balances compared to the same period a year ago results from both the recent branch acquisition and strong organic growth. Our overall cost of total deposits decreased to 0.29% for the quarter ended September 30, 2016 from 0.39% for the same period a year ago and from 0.30% for the prior quarter. 10 TABLE 8 ALLOWANCE FOR LOAN AND LEASE LOSSES ROLL FORWARD AND IMPAIRED LOAN TOTALS - UNAUDITED (amounts in thousands) For The Three Months Ended September 30, June 30, March 31, December 31, September 30, Beginning balance $ Provision for loan and lease losses charged to expense — Loans charged off ) Loan loss recoveries Ending balance $ At September 30, At June 30, At March 31, At December 31, At September 30, Nonaccrual loans: Commercial $ Real estate - commercial non-owner occupied Real estate - commercial owner occupied Real estate - residential - ITIN Real estate - residential - 1-4 family mortgage Real estate - residential - equity lines — 23 Consumer and other 31 32 33 Total nonaccrual loans Accruing troubled debt restructured loans: Commercial 40 49 56 Real estate - commercial non-owner occupied Real estate - residential - ITIN Real estate - residential - equity lines Total accruing troubled debt restructured loans All other accruing impaired loans Total impaired loans $ Gross loans outstanding at period end $ Allowance for loan and lease losses as a percent of: Gross loans % Nonaccrual loans % Impaired loans % Nonaccrual loans to gross loans % We realized net loan charge offs of $15 thousand in the current quarter compared with net loan loss recoveries of $369 thousand in the prior quarter and net loan charge offs of $511 thousand for the same period a year ago. Charge offs during the third quarter of 2016 of $219 thousand were primarily associated with purchased consumer loans, offset by recoveries of $277 thousand primarily associated with one commercial relationship. 11 We continue to monitor credit quality, and adjust the ALLL to ensure that the ALLL is maintained at a level that is adequate to cover estimated credit losses in the loan and lease portfolio. We made no provision for loan and lease losses during this quarter or the previous five consecutive quarters. Our ALLL as a percentage of gross loans was 1.52% as of September 30, 2016 compared to 1.52% as of September 30, 2015 and 1.57% as of June 30, 2016. Based on the Bank’s ALLL methodology, which uses criteria such as risk weighting and historical loss rates, and given the ongoing improvements in asset quality, management believes the Company’s ALLL is adequate at September 30, 2016. There is, however, no assurance that future loan and lease losses will not exceed the levels provided for in the ALLL and could possibly result in future charges to the provision for loan and lease losses. At September 30, 2016, the recorded investment in loans classified as impaired totaled $17.9 million, with a corresponding valuation allowance of $925 thousand compared to impaired loans of $22.9 million with a corresponding valuation allowance of $789 thousand at September 30, 2015 and impaired loans of $18.9 million, with a corresponding valuation allowance of $903 thousand at June 30, 2016. The valuation allowance on impaired loans represents the impairment reserves on performing restructured loans, other accruing loans, and nonaccrual loans. TABLE 9 PERIOD END TROUBLED DEBT RESTRUCTURINGS - UNAUDITED (amounts in thousands) At September 30, At June 30, At March 31, At December 31, At September 30, Nonaccrual $ Accruing Total troubled debt restructurings $ Percentage of total gross loans % Loans are reported as a troubled debt restructuring when we grant a concession(s) to a borrower experiencing financial difficulties that it would not otherwise consider. Examples of such concessions include a reduction in the loan rate, forgiveness of principal or accrued interest, extending the maturity date(s) significantly, or providing a lower interest rate than would be normally available for a transaction of similar risk. As a result of these concessions, restructured loans are impaired as we will not collect all amounts due, either principal or interest, in accordance with the terms of the original loan agreement. Impairment reserves on non-collateral dependent restructured loans are measured by calculating the present value of expected future cash flows of the restructured loans, discounted at the effective interest rate of the original loan agreement. These impairment reserves are recognized as a specific component to be provided for in the ALLL. During the three months ended September 30, 2016, the Company restructured two loans; one to grant a maturity modification and the other to grant a principal reduction modification. The loans were classified as troubled debt restructurings and placed on nonaccrual status. As of September 30, 2016, we had 119 restructured loans that qualified as troubled debt restructurings, of which 110 were performing according to their restructured terms. 12 TABLE 10 NONPERFORMING ASSETS - UNAUDITED (amounts in thousands) At September 30, At June 30, At March 31, At December 31, At September 30, Total nonaccrual loans $ 90 days past due and still accruing — 10 — 88 52 Total nonperforming loans Other real estate owned Total nonperforming assets $ Nonperforming loans to gross loans % Nonperforming assets to total assets % At September 30, 2016, September 30, 2015 and June 30, 2016, the recorded investment in OREO was $793 thousand, $1.5 million and $765 thousand, respectively. The September 30, 2016 OREO balance consists of five properties, of which two are 1-4 family residential real estate properties in the amount of $109 thousand, two are nonfarm nonresidential properties in the amount of $558 thousand and one is an undeveloped commercial property in the amount of $126 thousand. 13 TABLE 11 UNAUDITED CONSOLIDATED BALANCE SHEET (amounts in thousands, except per share data) At September 30, At September 30, Change At June30, $ % Assets: Cash and due from banks $ $ $ % $ Interest-bearing deposits in other banks % Total cash and cash equivalents % Securities available-for-sale, at fair value ) (1 )% Securities held-to-maturity, at amortized cost ) )% Loans, net of deferred fees and costs 8 % Allowance for loan and lease losses ) ) ) 9 % ) Net loans 8 % Premises and equipment, net 43 % Other real estate owned ) )% Life insurance 3 % Deferred taxes ) )% Goodwill and core deposit intangibles, net — % Other assets 6 % Total assets $ $ $ 12 % $ Liabilities and shareholders' equity: Demand - noninterest bearing $ $ $ 57 % $ Demand - interest bearing 34 % Savings 18 % Certificates of deposit ) (5 )% Total deposits 25 % Term debt ) )% Unamortized debt issuance costs ) — ) % ) Net term debt ) )% Junior subordinated debentures — 0 % Other liabilities ) )% Total liabilities 15 % Shareholders' equity: Preferred stock — ) )% — Common stock 1 % Retained earnings 5 % Accumulated other comprehensive income (loss), net of tax ) )% Total shareholders' equity ) )% Total liabilities and shareholders' equity $ $ $ 12 % $ Total interest earning assets $ $ $ 11 % $ Shares outstanding Tangible book value per share $ $ $ 14 TABLE 12 UNAUDITED INCOME STATEMENT (amounts in thousands, except per share data) For The Three Months Ended For The Nine Months Ended September 30, Change June 30, September 30, $ % Interest income: Interest and fees on loans $ $ $ 8 % $ $ $ Interest on securities ) (7 )% Interest on tax-exempt securities ) (7 )% Interest on deposits in other banks 82 40 42 % 65 Total interest income 6 % Interest expense: Interest on demand deposits 20 17 % Interest on savings deposits 43 53 ) )% 41 Interest on certificates of deposit ) )% Interest on term debt ) )% Interest on other borrowings 59 47 12 26 % 59 Total interest expense ) )% Net interest income 10 % Provision for loan and lease losses — % — — — Net interest income after provision for loan and lease losses 10 % Noninterest income: Service charges on deposit accounts 52 81 % 88 Payroll and benefit processing fees (5 ) (4 )% Earnings on cash surrender value - life insurance (6 ) (4 )% Gain on investment securities, net 70 ) )% 28 Impairment losses on investment securities — % ) ) — ATM and point of sale 96 % Other income ) )% Total noninterest income 19 % 15 TABLE 12 -CONTINUED UNAUDITED INCOME STATEMENT (amounts in thousands, except per share data) For The Three Months Ended For The Nine Months Ended September 30, Change June 30, September 30, $ % Noninterest expense: Salaries and related benefits 21 % Occupancy and equipment 50 % Federal Deposit Insurance Corporation insurance premium 17 11 % Data processing fees 91 % Professional service fees ) )% Telecommunications 83 72 % Branch acquisition costs — % — Loss on cancellation of interest rate swap — % — — Other expenses 30 % Total noninterest expense 28 % Income before provision for income taxes ) )% Deferred tax asset write-off — % — — Provision for income taxes ) )% Net income $ $ $ ) (6 )% $ $ $ Less: Preferred dividends — 50 ) )% — — Income available to common shareholders $ $ $ ) (4 )% $ $ $ Basic earnings per share $ $ $ — — % $ $ $ Average basic shares 29 — % Diluted earnings per share $ $ $ — — % $ $ $ Average diluted shares 62 — % 16 TABLE 13 UNAUDITED CONDENSED CONSOLIDATED YEAR TO DATE AVERAGE BALANCE SHEETS (amounts in thousands) For the Nine Months Ended For the Twelve Months Ended September 30, September 30, December 31, December 31, December 31, Earning assets: Loans $ Taxable securities Tax exempt securities Interest-bearing deposits in other banks Average earning assets Cash and due from banks Premises and equipment, net Other assets Average total assets $ Liabilities and shareholders' equity: Demand - noninterest bearing $ Demand - interest bearing Savings Certificates of deposit Total deposits Repurchase agreements — Term debt Junior subordinated debentures Other liabilities Average total liabilities Shareholders' equity Average liabilities & shareholders' equity $ 17 TABLE 14 UNAUDITED CONDENSED CONSOLIDATED QUARTERLY AVERAGE BALANCE SHEETS (amounts in thousands) For The Three Months Ended September 30, June 30, March 31, December 31, September 30, Earning assets: Loans $ Taxable securities Tax exempt securities Interest-bearing deposits in other banks Average earning assets Cash and due from banks Premises and equipment, net Other assets Average total assets $ Liabilities and shareholders' equity: Demand - noninterest bearing $ Demand - interest bearing Savings Certificates of deposit Total deposits Term debt Junior subordinated debentures Other liabilities Average total liabilities Shareholders' equity Average liabilities & shareholders' equity $ 18 About Bank of Commerce Holdings Bank of Commerce Holdings is a bank holding company headquartered in Redding, California and is the parent company for Redding Bank of Commerce which operates under two separate names (Redding Bank of Commerce and Sacramento Bank of Commerce, a division of Redding Bank of Commerce). The Bank is an FDIC-insured California banking corporation providing banking and financial services through nine offices located in Northern California. The Bank opened on October 22, 1982. The Company’s common stock is listed on the NASDAQ Global Market and trades under the symbol “BOCH”. Investment firms making a market in BOCH stock are: Raymond James Financial Stifel Nicolaus John T. Cavender Perry Wright 555 Market Street 1255 East Street, Suite 100 San Francisco, CA 94105 Redding, CA 96001 (800) 346-5544 (530) 244-7199 Contact Information: Randall S. Eslick, President and Chief Executive Officer Telephone Direct (530) 722-3900 Samuel D. Jimenez, Executive Vice President and Chief Operating Officer Telephone Direct (530) 722-3952 James A. Sundquist, Executive Vice President and Chief Financial Officer Telephone Direct (530) 722-3908 Andrea Schneck, Vice President and Senior Administrative Officer Telephone Direct (530) 722-3959 19
